Title: From George Washington to the Officials of Hartford, 20 October 1789
From: Washington, George
To: Officials of Hartford


          
            Gentlemen,
            20 October 1789
          
          Grateful for the favorable disposition discovered towards me in your address, I receive your congratulations with pleasure, and I thank your goodness with sincerity.
          The indulgent partiality, with which my fellow-citizens are

pleased to regard my public services, is the most acceptable compensation they can receive, and amply rewards them.
          While industry gives an assurance of plenty, and respect for the laws maintains the harmony of society, there is every reason to hope for the individual happiness of our citizens, and the dignity of our government in conduct like yours.
          
            G: Washington
          
        